         Case 3:13-cr-03685-GPC Document 68 Filed 07/29/20 PageID.105 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                         FILED
                                                                                                              JUL 3 1 2020
                                    UNITED STATES DISTRICT Co
                                          SOUTHERN DISTRICT OF CALIFORNI                                 CLERK, U.S. DISTRICT COURT
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                   JUDGMENT IN A UIJl~Y-PihA.l_..,A:.£---~o=!EP~u:.!..TYw
                                                                        (For Revocation of Probation or Supervised Release)
                                                                        (For Offenses Committed On or After November 1, 1987)
                               V.
             RAUL ROSALES-TRUJILLO (1)
              aka Rodolfo Altamerano-Juarez                                Case Number:        3:13-CR-03685-GPC

                                                                        Hector Jesus Tamayo
                                                                        Defendant's Attorney
REGISTRATION NO.               05162-359
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        1

D    was found guilty in violation ofallegation(s) No.                                                  after denial of guilty.
                                                          -------------
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                    '
                                                                               hon
                                                                        July 29, 2020
                                                                        Date

                                                                               ~,91,/0
                                                                                               ofSentenc~


                                                                        HON. GONZALO P. C U R ~ -
                                                                        UNITED STATES DISTRICT JUDGE
           Case 3:13-cr-03685-GPC Document 68 Filed 07/29/20 PageID.106 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                RAUL ROSALES-TRUJILLO (1)                                                Judgment - Page 2 of 2
CASE NUMBER:              3:13-CR-03685-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    18 months (4 months to run consecutive to sentence in case 19CR2357-GPC).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                ---------                  A.M.               on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated. by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                -------------- to ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3: l 3-CR-03685-GPC
